Title: From Thomas Jefferson to William Dunbar, 24 June 1799
From: Jefferson, Thomas
To: Dunbar, William



Sir
Monticello in Virginia June 24. 99

Though I have not the pleasure of a personal acquaintance with you, yet the liberty I take of introducing myself to you will I hope find it’s excuse in the motives leading to it. much enquiry you know was excited on the discovery of America as to the origin of it’s inhabitants found here at the time of that discovery. many hypotheses have been hazarded but none of them satisfactory. I have long imagined that if there exists at this day, any evidence of their descent from any nation of the old world, it will be found in their languages. it must require  an immense tract of time indeed for two languages, originally the same, to recede from each other till all appearances of their common origin shall be lost. it is therefore interesting to make as copious a collection as possible of the languages of the Indian tribes inhabiting America. I have for some time been availing myself of such opportunities of doing this as have occurred to me. some others in this quarter have done the same; so that we are likely to make a tolerable collection of those on this side the Missisipi. beyond that river our means fail. it is therefore with great pleasure I have learnt that so advanced a post as the Natchez possesses a gentleman so well qualified as yourself to extend enquiries into the regions beyond that. a lover of science cannot want the zeal requisite to engage his aid in it’s promotion. on this ground I have presumed to ask you to procure for us what, with convenience, you can procure in this way, from the country beyond your position. the Chickasaws & Choctaws are the most remote of those whom our enquiries have reached. and as it is material, for the purpose of comparison, that our enquiries should go to the same objects, I take the liberty of inclosing to you some blank copies of the vocabularies we have used & of asking the favor of you to procure them to be filled from such tribes beyond the Missisipi as are within our reach. some explanation as to the orthography used will always be necessary in committing to writing sounds for the expression of which our alphabet is not adapted.
We possess little which can be relied on relating to the part of the continent you inhabit, except it’s mere geography. it’s natural history is but little known. accounts too of the Indians of those regions would be very acceptable to the curious. any information you would be so good as to favor me with on these subjects would be thankfully recieved, & through the channel of the American Philosophical society might be communicated to the public. Letters addressed to me at this place (near Charlottesville) & lodged in any post office of the United States either in our Western country or the Atlantic ports will be safely forwarded to me. be pleased to accept assurances of the respect with which I am Sir
Your most obedt & most humble servt

Th: Jefferson

